Baldwin, J.
The defendants upon the trial of this cause ■introduced certain witnesses, and among other questions asked them if they wore acquainted with the reputation of plaintiffs. The plaintiffs objected to the form of the questions thus asked, for the reason that the witnesses were not confined to the general reputation of plaintiffs, and to their character prior to the commencement of this action. *559Tbe objections were overruled, and the witnesses each responded that tbe reputation of plaintiffs was bad. This ruling of tbe court is tbe first error assigned. The record does not bring before us all tbe evidence introduced upon the trial in tbe District Court. What facts were testified to by tbe plaintiffs’ witnesses in relation to plaintiffs’ character, or what questions were propounded to defendants’ rvitnesses, both before and after the objectionable questions were asked, do not appear. To reverse a cause upon the ruling of the court upon abstract questions, without it being made to appear in what manner the rights of the appellants were prejudiced thereby, would be manifestly unjust to the appellees. We are inclined, however, to the opinion that tbe defendants had a right to show, at least in mitigation of damages, that the plaintiffs’ reputation was bad.
It is further claimed by the appellant that the court erred in limiting the counsel in their argument of the cause before the jury. It appears from the bill of exceptions that one attorney on each side had all the time they wished to occupy, but that the counsel who followed were limited to a certain time. This is so much a matter of discretion with the District Court, that unless it should appear that a party was greatly prejudiced by the exercise of such power the appellate court should not interfere.
The instructions asked by plaintiffs and refused by the court, which are properly embraced in the bill of exceptions are based entirely upon the evidence, and whether they were properly refused, or not, would depend altogether upon evidence before the jury.
The instructions given and refused, attached to the bill of exceptions and referred to as exhibits “ A ” and “ B ” are not made a part of the record in such a manner as will entitle them to the consideration of this court. 3 Iowa 150, 216; 4 Iowa 349.
Judgment affirmed.